Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding the applicant’s arguments on pages 7 directed at the 35 U.S.C. 112(a) and 112(b) rejections:
	Examiner respectfully withdraws the rejections directed at “application data” in light of the applicant’s definition in [0069] of the specification. 
	Examiner respectfully withdraws the rejection of claim 1 for “selective analysis” in light of the amendments to the claim.
	Examiner respectfully withdraws the rejection of claim 8 in light of the amendments.

	Regarding the applicant’s arguments on pages 7-9 directed at the rejection of claim 1 under 35 U.S.C. 103:
	Applicant argues on page 8, that the current application is directed to peer based service layer. Examiner respectfully points out that none of the claim language restricts the claimed invention to a peer based service layer.
	Applicant further argues that Asenjo does not disclose the amended claim language. The examiner respectfully disagrees for the following reasons:
Asenjo teaches the use of a manifest which includes rules used for selecting specific data coming from a specific source sensor and could even be a dedicated stream, then takes the received data and processes the data according to user specific processing as well as running analytics which could be part of the processing see [0047-0048; 0061; 0064]. Furthermore naming convention such application data, which is defined in the claim as IoT data, and referred to in the specification as IoT data. Asenjo teaches 
wherein the AMS policy (manifest) comprises AMS Policy attributes (rules) that define the AMS policy, (0047-0049; the manifest defines and implements customer specific processing of the data streams using processing rules)
wherein the AMS policy attributes (rules) comprise an internet of things (IoT) data selection criteria attribute (time-series sensor data and other sensor device information) that is used to select which application data (sensor IoT data; data coming from a specific source, such as a sensor, which is equivalent to IoT device and therefore its data is IoT data which is the application data) is sent to analytics process; (mapping above; 0055; The type of analytics performed on the stream depends of the data in the stream, which is user defined 0064;The manifest defines the rules that are applied to data stream such as mapping between source of the data (sensor devices see 0060) and function to be performed on the data; 0084-0085;  To further isolate the data processing from version control, the system leverages a manifest 1028, which allows processing of data streams to be segregated based on the source of the data contained in the streams. And uses the manifest for the processing based on the source 0091;  Each row 1504 of interface screen 1502 corresponds to a defined rule, with each rule identified by a unique Rule ID. Network, Customer, Site, and Device columns can identify, hierarchically, the customer-specific source of the data stream to which the rule is to be applied.)
	
Claim Objections
Claims 1, 9 and 15 are objected to because of the following informalities:  On line 14, “intent of things” should be --Internet of Things--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et al. (US 20180006913 A1) in view of Metz et al. (US 20140280338 A1)

Regarding claim 1, Asenjo teaches an apparatus (Fig 2; apparatus 202) for operating common analytics management service (AMS) at a service layer, the apparatus comprising:
 a processor; and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: (Fig 2; 0050; processor coupled to memory executing instructions the perform functionality of the system)
 	receiving from an application a request (user interface inputting configuration) to create an AMS policy (user defined rules 220 for analyzing the data) for analyzing application data, (0048-0049; 0058-0059; 0063-0064;  receiving via a user interface (equivalent to an application) input from the customer, for customer specific processing of different data streams; these rules are part of the manifest)
 	wherein the request (user input configuration) specifies a analysis (types of analytics) to be performed on the application data (Fig 5: Data 502 and data stream 504) (0046; 0048; 0055; 0063-0064; creating a customer defined manifest based on input received from the manifest including when to collection the customers data and how to process the customer data)
by configuring one or more analytic functions (AFs) (analytics rules are partly functions) in the network to perform an analysis on the application data (Fig 5: Data 502 and data stream 504) (0063; 0075; configuring the processing of the user data based on the user configured analytics rules which are comprised on functions analytics functions)
and to store analytical results received from the one or more AF, (0055; storing the analytical results in customer-specific cloud storage)
based on the received request, creating an AMS policy; (0047-0048; 0064; based on the user configuration creating a manifest (policy) for processing the users data)
wherein the AMS policy (manifest) comprises AMS Policy attributes (rules) that define the AMS policy, (0047-0049; the manifest defines and implements customer specific processing of the data streams using processing rules)
wherein the AMS policy attributes (rules) comprise an intent of things (IoT) data selection criteria attribute (time-series sensor data and other sensor device information) that is used to select which application data (sensor IoT data; data coming from a specific source, such as a sensor, which is equivalent to IoT device and therefore its data is IoT data which is the application data) is sent to analytics process; (mapping above; 0055; The type of analytics performed on the stream depends of the data in the stream, which is user defined 0064;The manifest defines the rules that are applied to data stream such as mapping between source of the data (sensor devices see 0060) and function to be performed on the data; 0084-0085;  To further isolate the data processing from version control, the system leverages a manifest 1028, which allows processing of data streams to be segregated based on the source of the data contained in the streams. And uses the manifest for the processing based on the source 0091;  Each row 1504 of interface screen 1502 corresponds to a defined rule, with each rule identified by a unique Rule ID. Network, Customer, Site, and Device columns can identify, hierarchically, the customer-specific source of the data stream to which the rule is to be applied.)
configuring the one or more AFs according to the AMS policy; (0063; 0075; configuring the processing of the user data based on the user configured analytics rules which are comprised on functions)
and executing the analysis based on the instructions as specified in the AMS policy. (0055; 0064; analyzing data of the data stream based on the manifest)
Though Asenjo discloses the use of an API [0030] for implementing communication and functionality of the invention, Asenjo does not explicitly teach wherein the AMS is a service supporting analytics service capabilities through a set of application programming interfaces (APIs); 
In an analogous art Metz teaches wherein the AMS is a service supporting analytics service capabilities through a set of application programming interfaces (APIs); (0027; wherein the analytics engine (equivalent to analytics service) provides analytics processing using the analytics API)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Asenjo to include providing analytics functionality using an API as is taught by Metz
	The suggestion/motivation for doing so is to provide analytics functionality in the network with consuming too many resources [0001-0006]

Regarding claim 2, Asenjo in view of Metz teach the apparatus of claim 1, and is disclosed above, Asenjo further teaches wherein the AMS policy comprises an analytics function configuration for the one or more AFs (0063-0064; rules configurations provided in the manifest) 

Regarding claim 3, Asenjo in view of Metz teach the apparatus of claim 1, and is disclosed above, Asenjo further teaches wherein the AMS policy comprises an indication of how the application data received from the one or more AFs is stored (0055; 0058; determining whether to store the result of the data analytics in cloud storage, or in the data queue, based on customer specific data collection configuration)


Regarding claim 4, Asenjo in view of Metz teach the apparatus of claim 1, and is disclosed above, Asenjo further teaches wherein the AMS policy comprises IoT data selection criteria that comprises an identity of a user equipment. (0043; 0057; 0064-0065; where the manifest, part of the user configurations include an identifier of a data source, which can be on-premise industrial devices see Fig. 4 IoT Data)

Regarding claim 7, Asenjo in view of Metz teach the apparatus of claim 1, and is disclosed above, Asenjo further teaches the operations further comprising: discovering existing data that matches IoT data selection criteria (0040; 0056; 0060; sensors); (0039; 0049; 0054-0055; 0090-0092; a user can drag and drop rules using the interface, for types of devices such as alarms and sensors etc, therefore there exists a service layer for providing that rules implementation as the system is a cloud service system) and 
sending, based on data representation information, the discovered application data to an AF of the one or more AFs (0048-049; 0063-0064; 0067-0068; providing the data to the analytics system, based on the user configuration see claim 1 mapping for analytics function)

Regarding claim 8, Asenjo in view of Metz teach the apparatus of claim 1, and is disclosed above, Asenjo further teaches the operations further comprising: receiving application data; responsive to receiving the application data, determining which AMS policies to apply; (0047-0049; 0063-0064; receiving the data stream from the source; (0047-0049; 0063-0064; determining from user configurations the manifest for the specific data stream)
determining that the AMS policy applies to processing the application data; (0047-0049; 0063-0064; determining from user configurations the manifest for the specific data stream)
based on the determining that the AMS policy applies, sending the data to an analytics function for analytics, (0047-0049; 0063-0064; applying the analytics outlines in the manifest by the analytics system)
wherein the analytics function produces analytics results; (0047-0049; 0055; 0063-0064; the analytics producing results) and 
storing the analytics results according to the AMS policy. (0047-0049; 0055; 0063-0064; storing the results in the cloud storage of the stream and is based on configurations of the system)

	Regarding claim 9, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form a method claim (0118; method)
	Regarding claim 10, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form a method claim (0118; method)
	Regarding claim 11, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form a method claim (0118; method)
	Regarding claim 12, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form a method claim (0118; method)
	Regarding claim 14, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form a method claim (0118; method)

	Regarding claim 15, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form a computer-readable storage medium (0050; Computer readable storage medium)  
	Regarding claim 16, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form a computer-readable storage medium (0050; Computer readable storage medium)  
	Regarding claim 17, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form a computer-readable storage medium (0050; Computer readable storage medium)  
	Regarding claim 18, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form a computer-readable storage medium (0050; Computer readable storage medium)  

Claims 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et al. (US 20180006913 A1) in view of Metz et al. (US 20140280338 A1) and further in view of McHenry et al (US 20150080044A1)

Regarding claim 5, Asenjo in view of Metz teach the apparatus of claim 1, and is disclosed above, Asenjo in view of Metz do not explicitly teach the operations further comprising: determining a data mode for the AMS policy when created, 
wherein the data mode is for a continuous data mode; and based on the data mode being a continuous data mode, checking the AMS policy each time an IoT service layer data is created.  
In an analogous art McHenry teaches the operations further comprising: determining a data mode for the AMS policy when created, (0067; determining policies and their data collection modes)
wherein the data mode is for a continuous data mode; (0067; wherein the data collection mode is a continuous mode)
 and based on the data mode being a continuous data mode, (0067; wherein the data collection mode is a continuous mode)
 checking the AMS policy each time an application data is created (0064-0067; continuously checking the policy when new data items are created by the sensors (iot data) to determine processing etc of the new data)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Asenjo in view of Metz to include determining the different data collection modes for the users configuration policy as is taught by McHenry
	The suggestion/motivation for doing so is to be able to better manage spectrum sensing tasks incoming from sensors [0003-0007]

Regarding claim 13, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form a method claim (0118; method)

	Regarding claim 19, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form a computer-readable storage medium (0050; Computer readable storage medium)  

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et al. (US 20180006913 A1) in view of Metz et al. (US 20140280338 A1) and further in view of Frazier et al (US 8478788 B1)

Regarding claim 6, Asenjo in view of Metz teach the apparatus of claim 1, and is disclosed above, Asenjo in view of Metz do not explicitly teach the operations further comprising: determining a data mode for the AMS policy when created, wherein the data mode is for a periodic schedule data mode; and based on the data mode being a periodic schedule data mode, checking the AMS policy based on a schedule provided in the request.  
	In an analogous art Frazier teaches the operations further comprising: determining a data mode for the AMS policy when created, (Col 5: Lines 35-End; Claim 1; user defined organizational structure (equivalent to policy) include a user defined schedule for data collection)
wherein the data mode is for a periodic schedule data mode; (Col 5: Lines 35-End; Claim 1; user defined organizational structure (equivalent to policy) include a user defined schedule for data collection) and 
based on the data mode being a periodic schedule data mode, (Col 5: Lines 35-End; Claim 1; user defined organizational structure (equivalent to policy) include a user defined schedule for data collection), checking the AMS policy based on a schedule provided in the request (Col 5: Lines 35-End; Claim 1; user defined organizational structure (equivalent to policy) include a user defined schedule for data collection; the collection schedule is defined by the user and therefore it must be checked to know when it is time for data collection)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Asenjo in view of Metz determining a user defined schedule in the user configurations to collect data as is taught by Frazier
	The suggestion/motivation for doing so is to enable better reporting, measurement, management and protection of IT resources [Field of Invention]

	Regarding claim 20, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form a computer-readable storage medium (0050; Computer readable storage medium)  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451